Opinion by
Smith, J.,
The principal question in this case was one of fact, namely, the domicil of Francis F. Lowry at the time of his death. He was born in Philadelphia and lived to an advanced age, and during nearly all of the last twenty-five years of his life he resided in Paris, France, where he died intestate. So far as appears he never engaged in business there, and his property and business remained in charge of a trust company in Philadelphia, where he had placed it before going to Europe. Testimony touching the inquiry was submitted to the learned auditing judge, from which he found that Lowry had not lost his domicil of origin, and that, therefore, his estate should be distributed according to the laws of Pennsylvania. This finding was approved by the orphans’ court and exceptions to the action of the auditing judge were dismissed. Nothing short of manifest error would warrant us in disturbing this conclusion: Galloway’s Appeal, 5 Pa. Superior Ct. 272. Whether the prolonged residence of Lowry in Paris would be sufficient in itself to establish a domicil of choice in France, it is unnecessary to decide, because there was affirmative testimony plainly indicating an intention on his part to retain his citizenship and domicil here. Even if, as contended, the burden of proof was cast upon the appellees, the evidence is sufficient to sustain the finding and decree of the court below. The depositions seem to have been regularly-taken under a rule, and were filed by order of the court. Thereupon they became proper evidence for either party: Bennett v. Williams, 57 Pa. 404. There is nothing further in the case calling for special notice. The specifications are dismissed and the decree is affirmed.